Citation Nr: 0620337	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  03-28 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently rated at 10 percent, from an initial grant of 
service connection.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel


INTRODUCTION

The veteran had honorable active service from December 1954 
to January 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Newark, New Jersey Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
bilateral hearing loss, migraine headaches and hypertension. 

In November 2002, the veteran appealed the rating decision.  
The Board held a hearing at the RO in December 2003.  A 
transcript of that hearing is of record.  On July 13, 2004, 
the Board granted service connection for bilateral hearing 
loss, and remanded the claims for service connection for 
migraine headaches and hypertension to the Appeals Management 
Center in Washington, D.C. (AMC) for proper VCAA notice and 
further development, including VA examinations to determine 
the etiology and onset of the veteran's headaches and 
hypertension.  

In a rating decision dated October 2004, VA assigned a 
disability evaluation of 10 percent for the veteran's 
service-connected bilateral hearing loss.  In January 2005, 
the veteran submitted a notice of disagreement requesting a 
higher initial rating for his service-connected hearing 
disability.  The RO readjudicated the veteran's migraine 
headaches and hypertension claims, issuing a Supplemental 
Statement of the Case (SSOC) in January 2006 which continued 
the denial of service connection for both claims.  However, 
VA did not readjudicate the initial disability evaluation for 
the veteran's service-connected bilateral hearing loss.  

The appeal is REMANDED to the AMC in Washington, D.C.  VA 
will notify the appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has determined that a remand by the Board confers 
upon a claimant, as a matter of law, the right to compliance 
with remand orders.  See Stegall v. West, 11 Vet. App. 268, 
270-271 (1998).  The Board's July 13, 2004 remand 
specifically instructed VA, in part, to request from the East 
Orange, New Jersey VA Medical Center (VAMC) and the 
Wilmington, Delaware VAMC, any treatment records concerning 
the veteran's migraine headaches and hypertension.  In 
October 2004, VA requested from East Orange VAMC copies of 
treatment records for "hypertension during November 1976," 
and from the Wilmington VAMC copies of treatment records for 
"hypertension in January 1963[.]"  However, all treatment 
records dating from the veteran's separation from service in 
January 1958, and pertaining to headaches as well as 
hypertension, are pertinent.  Because the Board's prior 
remand instructions in this regard have not been followed, 
further development is necessitated on remand. 

Additionally, the veteran, in a January 2005 statement, 
expressed his disagreement with the October 2004 rating 
decision effectuating an initial 10 percent evaluation for 
bilateral hearing loss, asserting that his "hearing loss has 
degraded" since his last audiological examination.  The 
veteran's January 2005 notice of disagreement was timely 
filed.  38 C.F.R. § 20.302(a) (2005).  However, VA did not 
provide a Statement of the Case (SOC) addressing the issue of 
an increased rating for bilateral hearing loss.  The Court 
has held that where a notice of disagreement has been filed 
with regard to an issue, and an SOC has not been issued, the 
appropriate Board action is to remand the issue to VA for 
issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 
(1999).  Thus this claim is being remanded for a VA 
examination to determine the veteran's current level of 
hearing loss, issuance of an SOC or SSOC, as appropriate, and 
to give the veteran the opportunity to complete an appeal.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 19.26 (2005); See Manlincon, 12 Vet. App. at 240-241.

Accordingly, the case is REMANDED for the following action:

1.	A letter should be sent to the veteran 
explaining, in terms of the Veterans 
Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002 & Supp. 2006), the need for 
additional evidence regarding his 
claims.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claims, notify him of 
the type of evidence that VA will seek 
to provide, inform him of the type of 
evidence that he is expected to 
provide, and request that he provide 
any evidence in his possession that 
pertains to his claim. 

2.	The appellant should be requested to 
identify the names, addresses, and 
approximate dates of treatment for all 
VA and non-VA health care providers who 
have treated him for headaches and 
hypertension since his separation from 
service.  With any necessary 
authorization from the veteran, copies 
of the pertinent treatment records 
identified by the veteran in response 
to this request which have not been 
previously secured should be obtained.  
The attempts to obtain such records 
should be documented in the claims 
file.  The VA is specifically directed 
to request from the East Orange, New 
Jersey VAMC and the Wilmington, 
Delaware VAMC, missing treatment 
records from January 1958 to the 
present concerning treatment of the 
veteran for headaches and hypertension 
since his separation from service. 

3.	The veteran should be afforded a VA 
examination to assess the current level 
of the veteran's hearing loss.  
Audiometric testing should be 
accomplished and reported in accordance 
with 38 C.F.R. § 3.385 (2005).  The 
claims folder and a copy of this remand 
must be provided to the examiner prior 
to the examination.

4.	Then, after ensuring that the veteran's 
claims file is complete, the RO should 
readjudicate the claims for service 
connection for migraine headaches and 
hypertension, and the claim for 
entitlement to an initial evaluation in 
excess of 10 percent for bilateral 
hearing loss.  If the determination of 
any of these claims remains unfavorable 
to the veteran, he and his 
representative should be furnished with 
a Statement of the Case or Supplemental 
Statement of the Case, as appropriate, 
and be afforded a reasonable period of 
time in which to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).







_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

